                          Case 20-50534-KBO             Doc 57       Filed 11/16/20       Page 1 of 7



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11


         ZOHAR III, CORP., et al.,1                                   Case No. 18-10512 (KBO)


                          Debtors.                                    Jointly Administered


         ZOHAR CDO 2003-1, LIMITED; ZOHAR II
         2005-1, LIMITED; and ZOHAR III,
         LIMITED,
                                                                      Adv. Pro. No. 20-50534

                          Plaintiffs,


                          v.


         PATRIARCH PARTNERS, LLC;
         PATRIARCH PARTNERS VIII, LLC;
         PATRIARCH PARTNERS XIV, LLC;
         PATRIARCH PARTNERS XV, LLC;
         PHOENIX VIII, LLC; OCTALUNA LLC;
         OCTALUNA II LLC; OCTALUNA III LLC;
         ARK II CLO 2001-1, LLC; ARK
         INVESTMENT PARTNERS II, LP; ARK
         ANGELS VII, LLC; PATRIARCH
         PARTNERS MANAGEMENT GROUP, LLC;
         PATRIARCH PARTNERS AGENCY
         SERVICES, LLC; and LYNN TILTON,


                          Defendants.


                                              CERTIFICATE OF SERVICE




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
27344859.1
                       Case 20-50534-KBO        Doc 57     Filed 11/16/20    Page 2 of 7


                I, Chad Corazza, hereby certify that on November 13, 2020, I caused a copy of the

         foregoing documents, Notice of Filing of Proposed Redacted Version of Zohar Funds’ Motion

         to Bifurcate Proceedings in Connection with Count XXV of Complaint [Docket No. 55], Zohar

         Funds’ Motion for Entry of an Order Authorizing the Filing of the Zohar Funds’ Motion to

         Bifurcate Under Seal [Docket No. 56], to be served upon the below counsel in the manner

         indicated below:


 Norman L. Pernick, Esq.                                 Randy M. Mastro, Esq.
 Cole Schotz P.C.                                        Matt J. Williams, Esq.
 500 Delaware Avenue, Suite 1410                         Mary Beth Maloney, Esq.
 Wilmington, DE 19801                                    Gibson, Dunn & Crutcher LLP
 npernick@coleschotz.com                                 200 Park Avenue
 (Patriarch Entities)                                    New York, NY10166-0193
 Email                                                   rmastro@gibsondunn.com
                                                         mjwilliams@gibsondunn.com
                                                         mmaloney@gibsondunn.com
                                                         (Patriarch Entities)
                                                         Email

 Robert Klyman, Esq.                                     Monica K. Loseman, Esq.
 Gibson, Dunn & Crutcher LLP                             Gibson, Dunn & Crutcher LLP
 333 South Grand Avenue                                  1801 California Street, Suite 4200
 Los Angeles, CA 90071-3197                              Denver, CO 80202-2642
 rklyman@gibsondunn.com                                  mloseman@gibsondunn.com
 (Patriarch Entities)                                    (Patriarch Entities)
 Email                                                   Email




27344859.1
                     Case 20-50534-KBO      Doc 57    Filed 11/16/20    Page 3 of 7


 Kenneth J. Nachbar, Esq.                            Michael Carlinksy, Esq.
 Robert J. Dehney, Esq.                              Jonathan E. Pickhardt, Esq.
 Megan Ward Cascio, Esq.                             Benjamin Finestone, Esq.
 Matthew B. Harvey, Esq.                             Ellison Ward Merkel, Esq.
 Lauren Neal Bennett, Esq.                           Blair Adams, Esq.
 Morris Nichols Arsht & Tunnell                      Quinn Emanuel Urquhart & Sullivan, LLP
 1201 North Market Street, 16th Floor                51 Madison Avenue, 22nd Floor
 P.O. Box 1347                                       New York, NY 10010
 Wilmington, DE 19899-1347                           michaelcarlinsky@quinnemanuel.com
 knachbar@mnat.com                                   jonpickhardt@quinnemanuel.com
 rdehney@mnat.com                                    benjaminfinestone@quinnemanuel.com
 mcascio@mnat.com                                    ellisonmerkel@quinnemanuel.com
 mharvey@mnat.com                                    blairadams@quinnemanuel.com
 lbennett@mnat.com                                   (Alvarez & Marsal Zohar Management, LLC)
 (Alvarez & Marsal Zohar Management, LLC)            Email
 Email

 Gregory M. Petrick, Esq.                            Brian J. Lohan, Esq.
 Jonathan M. Hoff, Esq.                              Ginger Clements, Esq.
 Ingrid Bagby, Esq.                                  Arnold & Porter Kaye Scholer LLP
 Michele C. Maman, Esq.                              70 West Madison Street, Suite 4200
 Cadwalader, Wickersham & Taft LLP                   Chicago, IL 60602-4231
 200 Liberty Street                                  brian.lohan@arnoldporter.com
 New York, NY 10281                                  ginger.clements@arnoldporter.com
 gregory.petrick@cwt.com                             (Certain Holders of Notes Issued by Zohar III,
 jonathan.hoff@cwt.com                               Limited)
 ingrid.bagby@cwt.com                                Email
 michele.maman@cwt.com
 (MBIA Insurance Company)
 Email

 Internal Revenue Service                            Secretary of State
 Centralized Insolvency Operation                    Corporations Franchise Tax
 2970 Market Street                                  P.O. Box 898
 P.O. Box 7346                                       Dover, DE 19903
 Philadelphia, PA 19101-7346                         (Secretary of State)
 (Internal Revenue Service)                          First Class Mail
 First Class Mail

 Secretary of Treasury                               Michael B. Mukasey, Esq.
 Attn: Bankruptcy Department                         U.S. Attorney General
 820 Silver Lake Blvd., Suite 100                    Department of Justice
 Dover, DE 19904                                     Commerical Litigation Branch
 (Secretary of Treasury)                             950 Pennsylvania Avenue, N.W.
 First Class Mail                                    Washington, DC 20530-0001
                                                     (U.S. Attorney General)
                                                     First Class Mail

27344859.1
                      Case 20-50534-KBO     Doc 57    Filed 11/16/20     Page 4 of 7


 Ellen W. Slights, Esq.                              Securities & Exchange Commission
 Assistant United States Attorney                    Secretary of Treasury
 U.S. Attorney’s Office                              100 F Street, NE
 1007 North Orange Street, Suite 700                 Washington, DC 20549
 P.O. Box 2046                                       (Securities & Exchange Commission)
 Wilmington, DE 19899-2046                           secbankruptcy@sec.gov
 ellen.slights@usdoj.gov                             Email
 (U.S. Attorney’s Office)
 Email

 Securities & Exchange Commission                    Delaware Attorney General
 Attn: Bankruptcy Department                         Attn: Bankruptcy Department
 Brookfiled Place                                    Carvel State Office Building
 200 Vesey Street, Suite 400                         820 N. French Street, 6th Floor
 New York, NY 10281-1022                             Wilmington, DE 19801
 bankruptcynoticeschr@sec.gov                        (Delaware Attorney General)
 nyrobankruptcy@sec.gov                              Hand Delivery
 (Securities & Exchange Commission)
 Email

 Juliet M. Sarkessian, Esq.                          Delaware Division of Revenue
 Office of the United States Trustee                 Attn: Zillah Frampton
 U.S. Department of Justice                          820 N. French Street
 844 King Street, Suite 2207                         Wilmington, DE 19801
 Lockbox #15                                         (Delaware Division of Revenue)
 Wilmington, DE 19801                                Hand Delivery
 Juliet.M.Sarkessian@usdoj.gov
 Richard.Schepacarter@usdoj.gov
 (U.S. Trustee)
 Email

 U.S. Bank National Association                      John W. Weiss, Esq.
 Attn: CDO Group-Ref.: Zohar III, Limited            Brett D. Jaffe, Esq.
 190 LaSalle St., 8th Floor                          Alexander Lorenzo, Esq.
 Chicago, IL 60603                                   Elizabeth Buckel, Esq.
 (U.S. Bank National Association)                    Alston & Bird LLP
 First Class Mail                                    90 Park Avenue, 15th Floor
                                                     New York, NY 10016-1387
                                                     john.weiss@alston.com
                                                     brett.jaffe@alston.com
                                                     alexander.lorenzo@alston.com
                                                     elizabeth.buckel@alston.com
                                                     (U.S. Bank National Assocation)
                                                     Email




27344859.1
                     Case 20-50534-KBO            Doc 57    Filed 11/16/20    Page 5 of 7


 Elizabeth LaPuma, Esq.                                    Alvarez & Marsal Zohar Management, LLC
 Alvarez & Marsal Zohar Management, LLC                    Attention: General Counsel
 600 Madison Ave.                                          600 Madison Ave.
 New York, NY 10022                                        New York, NY 10022
 elapuma@alvarezandmarsal.com                              (Alvarez & Marsal Zohar Management, LLC)
 (Alvarez & Marsal Zohar Management, LLC)                  First Class Mail
 Email

 Jonathan T. Edwards, Esq.                                 Laura Davis Jones, Esq.
 Alston & Bird LLP                                         Timothy P. Cairns, Esq.
 One Atlantic Center                                       Pachulski Stang Ziehl & Jones, LLP
 1201 West Peachtree Street                                919 N. Market Street, 17th Floor
 Atlanta, GA 30309-3424                                    P.O. Box 8705
 jonathan.edwards@alston.com                               Wilmington, DE 19899-87055
 (U.S. Bank National Assocation)                           ljones@pszjlaw.com
 Email                                                     tcairns@pszjlaw.com
                                                           (MBIA Insurance Company)
                                                           Email

 James D. Herschlein Esq.                                  Matthew P. Ward, Esq.
 Jeffrey A. Fuisz, Esq.                                    Morgan L. Patterson, Esq.
 Erik Walsh, Esq.                                          Womble Bond Dickinson (US) LLP
 Arnold & Porter Kaye Scholer LLP                          222 Delaware Avenue, Suite 1501
 250 West 55th Street                                      Wilmington, DE 19801
 New York, NY 10119-9710                                   matthew.ward@wbd-us.com
 james.herschlein@arnoldporter.com                         morgan.patterson@wbd-us.com
 jeffrey.fuisz@arnoldporter.com                            (Certain Holders of Notes Issued by Zohar III,
 erik.walsh@arnoldporter.com                               Limited)
 (Certain Holders of Notes Issued by Zohar III,            Email
 Limited)
 Email

 Josef W. Mintz, Esq.                                      Rick Antonoff, Esq.
 Blank Rome LLP                                            Blank Rome LLP
 1201 N. Market Street, Suite 800                          1271 Avenue of the Americas
 Wilmington, DE 19801                                      New York, NY 10020
 mintz@blankrome.com                                       rantonoff@blankrome.com
 (Blank Rome LLP)                                          (Blank Rome LLP)
 Email                                                     Email




27344859.1
                     Case 20-50534-KBO   Doc 57    Filed 11/16/20    Page 6 of 7


 Joseph J. Farnan, Jr., Esq.                      Mark D. Collins, Esq.
 Farnan LLP                                       Brett M. Haywood, Esq.
 919 North Market Street, 12th Floor              Richards, Layton & Finger, P.A.
 Wilmington, DE 19801                             One Rodney Square
 farnan@farnanlaw.com                             920 North King Street
 (Independent Director)                           Wilmington, DE 19801
 Email                                            collins@rlf.com
                                                  haywood@rlf.com
                                                  (Ankura Trust)
                                                  Email

 Dennis F. Dunne, Esq.                            Debora A. Hoehne, Esq.
 Andrew Harmeyer, Esq.                            Michael Godbe, Esq.
 Milbank, Tweed, Hadley & McCloy LLP              Weil, Gotshal & Manges LLP
 55 Hudson Yards                                  767 Fifth Avenue
 New York, NY 10001                               New York, NY 10153
 ddunne@milbank.com                               debora.hoehne@weil.com
 aharmeyer@milbank.com                            michael.godbe@weil.com
 (Ankura Trust)                                   (Culligan)
 Email                                            Email

 Zachary I. Shapiro, Esq.                         Justin R. Alberto, Esq.
 Brendan J. Schlauch, Esq.                        Daniel N. Brogan, Esq.
 Richards, Layton & Finger, P.A.                  Sophie E. Macon, Esq.
 One Rodney Square                                Bayard, P.A.
 920 North King Street                            600 North King Street, Suite 400
 Wilmington, DE 19801                             Wilmington, DE 19801
 shapiro@rlf.com                                  jalberto@bayardlaw.com
 schlauch@rlf.com                                 dbrogan@bayardlaw.com
 (Culligan)                                       smacon@bayardlaw.com
 Email                                            (Dura)
                                                  Email

 James H.M. Sprayregen, P.C.                      Christopher Marcus, P.C.
 Ryan B. Bennett, P.C.                            Kirkland & Ellis LLP
 Stephen C. Hackney, P.C.                         601 Lexington Avenue
 Gregory F. Pesce                                 New York, NY 10022
 Kirkland & Ellis LLP                             christopher.marcus@kirkland.com
 300 North LaSalle Street                         (Dura)
 Chicago, IL 60654                                Email
 james.sprayregen@kirkland.com
 ryan.bennett@kirkland.com
 stephen.hackney@kirkland.com
 gregory.pesce@kirkland.com
 (Dura)
 Email



27344859.1
                   Case 20-50534-KBO    Doc 57    Filed 11/16/20     Page 7 of 7


 Adam J. Greene, Esq.                            Theresa Trzaskoma, Esq.
 Steven B. Eichel, Esq.                          Michael Tremonte, Esq.
 Robinson Brog Leinwand Greene                   Jennifer X. Luo, Esquire
 Genovese & Gluck P.C.                           Alexandra G. Elenowitz-Hess, Esq.
 875 Third Avenue, 9th Floor                     Vikram Shah, Esq.
 New York, NY 10022                              Ryan Pollock, Esq.
 ajg@robinsonbrog.com                            Justin Gunnell, Esq.
 se@robinsonbrog.com                             Sher Tremonte LLP
 (Vik Jindal)                                    90 Broad Street, 23rd Floor
 Email                                           New York, NY 10004
                                                 TTrzaskoma@shertremonte.com
                                                 mtremonte@shertremonte.com
                                                 jluo@shertremonte.com
                                                 ahess@shertremonte.com
                                                 vshah@shertremonte.com
                                                 rpollock@shertremonte.com
                                                 jgunnell@shertremonte.com
                                                 dberger@abv.com
                                                 jcraig@abv.com
                                                 lpincus@abv.com
                                                 (Patriarch Entities)
                                                 Email

 Evelyn J. Meltzer                               Todd A. Feinsmith
 Troutman Pepper Hamilton Sanders LLP            Troutman Pepper Hamilton Sanders LLP 19th
 Hercules Plaza, Suite 5100                      Floor, High Street Tower
 1313 Market Street, P.O. Box 1709               125 High Street
 Wilmington, DE 19899-1709                       Boston, MA 02110-2736
 Evelyn.meltzer@troutman.com                     Todd.feinsmith@troutman.com
 (RM Technologies, Inc.)                         (RM Technologies, Inc.)
 Email                                           Email

 James D. Rosener                                Juliet M. Sarkessian, Esq.
 Troutman Pepper Hamilton Sanders LLP            211 East Meade Street
 The New York Times Building                     Philadelphia, PA 19118
 37th Floor                                      (U.S. Trustee)
 620 Eighth Avenue                               First Class Mail
 New York, NY 10018-1405
 James.rosener@troutman.com
 (RM Technologies, Inc.)
 Email




27344859.1
